Citation Nr: 1505296	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  08-23 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for residuals of an upper back injury.  

2. Entitlement to service connection for residuals of a head injury (headaches).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from January 1959 to January 1961.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for residuals of an upper back injury and for headaches.  

In December 2011, October 2012 and May 2013, the Board, inter alia, remanded the claims for additional development of the record, to include obtaining VA examination and clarifying medical opinion.  In March 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical opinion from the Veterans Health Administration (VHA).  The Veteran and his representative have been provided with copies of the VHA opinion, and a copy has been associated with the claims file.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The record is at least in equipoise as to whether the Veteran's residuals of an upper back injury are related to service.  

2. The record is at least in equipoise as to whether the Veteran's headaches are related to service-connected residuals of an upper back injury.  


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the residuals of an upper back injury, diagnosed as a musculoligmentous thoracic spine disability with scar formation, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  Arthritis is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran claims that he has residuals of a head injury and residuals of an upper back injury related to an in-service injury incurred when moving a piano.  

Service treatment records confirm that in March 1960, the Veteran complained of pain between the scapulae, which was aggravated by lifting a piano.  The Veteran also indicated he had trouble the previous summer with doing heavy lifting in physical training, and had tenderness over the T3 to T5 area.  He complained that his soreness was made worse by bringing the shoulders forward or lifting the arms over head, and was given an impression of "strain of upper thoracic spine."  The Veteran subsequently reported that while moving the piano during service he slipped and hit his head.  The remaining service treatment records, including Reports of Medical Examination and Medical History for the purpose of induction, dated in July 1958, and Reports of Medical Examination and Medical History for the purpose of separation, dated in November 1960, reflect normal findings with respect to the neck and head.  

Post-service, the Veteran was treated for a lumbar spine problem after injuring his back while employed by a railroad in 1973.  In 1980, he was first diagnosed with degenerative joint disease, lower mid-cervical spine.  The private physician treating him noted a work history of performing heavy construction work, and the Veteran reported a history of injuring himself while lifting a piano and hitting the back of his head.  In December 1981, a different private physician opined that the Veteran's back problems stemmed from a congenital abnormality of the lumbar spine, and chronic musculo-ligamentous injury to the intrascapular area of the shoulder.  In April 1988, a private physician diagnosed the Veteran with probable degenerative arthritis, cervical and lumbar spine, and probable tendonitis and bursitis, both shoulders.  

In October 1988, the Veteran underwent VA examination, wherein he complained of increasing stiffness and discomfort in his neck, along with increased frequency of headaches in the back of his head.  He reported that his symptoms had gradually increased as he aged.  The Veteran was diagnosed with arthritis, degenerative disc disease L5, foraminal spurs cervical spine, and compression fractures thoracic vertebral bodies.  The Veteran also provided testimony in October 1989 that he was treated in service and since service for his upper back and head injuries, and denied any other post-service injury except for while working for the railroad and injuring his lower back.  

More recently, during VA treatment in March 2006, the Veteran described intermittent neck pain and occasional headaches since his accident in 1960.  Another note from the same day reflects that the Veteran described frequent pain to the back of the head and neck.  

In his August 2008 VA Form 9, Appeal to the Board of Veterans' Appeals (VA Form 9), the Veteran described chronic residuals of his in service injury, including upper body stiffness and nagging pain.  The Veteran is competent to describe these current symptoms.  See Grottveit, supra.  

During an October 2009 VA examination, the Veteran reported neck pain since his in service injury with pain radiating up into his head.  

A January 2012 VA cervical spine examination reveals that, with respect to his upper back injury, the examiner diagnosed the Veteran with degenerative disc disease of the thoracolumbar spine.  However, no opinion regarding etiology was rendered.  The Veteran also underwent a VA examination for headaches in January 2012.  The examiner noted the Veteran's report of history of headaches since 1960 in the examination report, along with current complaints of headaches occurring 3 to 4 times per week and treated with NSAIDs.  However, the examiner ultimately concluded that the Veteran did not have a diagnosis of a head disorder or headaches.  This was based on a lack of treatment or diagnostic evaluation, including a neurological evaluation, and no chronicity of symptoms.  However, as noted, the Veteran is competent to describe his symptoms.  Moreover, the Veteran complained of increasing frequency of headaches in the back of his head during the October 1988 VA examination, and during the October 1989 hearing, the Veteran indicated that after service, his symptoms, including headaches, occurred periodically.  Also, during VA treatment in March 2006, the Veteran described intermittent neck pain and occasional headaches since an accident in 1960, and the other note from the same day reflects that the Veteran described frequent pain to the back of the head and neck.  Finally, the October 2009 VA examination report shows the Veteran reported neck pain since his in service injury, with pain radiating up into his head.  The Board notes it does not appear that these statements and findings were addressed by the January 2012 examiner in rendering the opinion.  

In February 2013, a VA examiner concluded that the Veteran's thoracic degenerative disc disease was less likely as not caused by or a result of Veteran's military service or strain of upper thoracic spine in March 1960.  The examiner explained that the Veteran's mild spurring seen in mid and lower thoracic spine were attributed to age, normal wear and tear on cervical discs, physically demanding occupations through the years, and remote history positive for tobacco abuse.  A subsequent VA addendum opinion by the February 2013 examiner, obtained in June 2013, reflects an opinion that the February 2013 opinions were unchanged.  The Board finds that these opinions are deficient insofar as there was no rationale concerning why the diagnosis was unrelated to the military service incident.  Instead, the examiner pointed to other etiological sources.  

The examiner also opined that the Veteran's occasional headaches were less likely as not caused by or a result of the Veteran's military service or headache experienced in the military.  The examiner observed that the Veteran's separation physical of November 1960 is without complaint, or diagnosis of headaches.  Also, VA primary care notes were without chronicity of headaches, evaluation, treatment, or neurological evaluation for headaches.  The examiner noted that a primary care note, dated in March 2006, reflects a history of "generally healthy 69 year old male.  He has had intermittent neck pain and occasional headaches since an accident in 1960."  The examiner concluded that there was no evaluation, treatment, diagnostic testing, chronicity of symptoms, or diagnosis for headaches after this record.  The examiner also noted that almost 90 percent of the population experience occasional headache pain, 74 percent suffer from tension-type headaches, 11 percent suffer from migraine headaches, and 0.4 percent suffer from cluster headaches; and that annually, people seeking treatment for headache pain account for 8 million consultations with physicians.  The examiner concluded that having an occasional headache is not an unusual occurrence for 90 percent of all people in their lifetime, without causation or correlation to a specific event.  A subsequent VA addendum opinion by the February 2013 examiner, obtained in June 2013, reflects an opinion that the February 2013 opinions were unchanged.  The Board finds these opinions to be deficient insofar as the examiner's conclusions were essentially based on a finding of a negative separation physical, the lack of post-service treatment, and the lack of chronicity.  The examiner cited to population statistics and the occurrence of headaches as being usual occurrences.  However, the competent lay evidence, consisting of the Veteran's testimony, was apparently not considered since the examiner indicated that there had not been a continuous history of headaches since service.  

The March 2004 VHA opinion, performed by a neurosurgeon, reflects a thorough evaluation of the medical and lay evidence was performed, including the Veteran's post-service treatment private treatment records, dated from May 1973 to April 1988; the October 1988 VA examination report; the Veteran's October 1989 hearing testimony; VA treatment records dated from 2006 and 2007; the October 2009 VA examination report; the January 2012 VA examination report; and the February 2013 and June 2013 VA medical opinion reports.  The neurosurgeon acknowledged that he generally accepted the Veteran's description of his symptoms and historical recollection without question as to its veracity.  

The neurosurgeon opined that the Veteran's disc disease was not a result of the service-related injury, but was an entirely separate pathophysiological condition that had its origins in the aging process.  The neurosurgeon explained that the Veteran related a description of the mechanism of injury which was more likely to produce a musculo-ligamentous type of injury that involved the upper thoracic spine.  As the pathophysiological event was reconstructed, the neurosurgeon indicated that it appeared that the original injury resulted initially in a localized injury to the soft tissue of muscle and its attachments to the adjacent boney structures.  The neurosurgeon noted that there was a shear effect within the muscle fibers, which had produced multiple areas of hemorrhage and muscle disruption.  The neurologist indicated that over a period of time, incomplete healing had resulted in the production of scar tissue that involved the muscles, ligaments, muscular attachments to the bony structure, and scarring about the small nerves.  The neurosurgeon noted that the findings of the military care provider, that documented tenderness over the T3-T5 area and aggravation of the Veteran's pain by the action of bringing the shoulder forward was most compatible with a spinous process of the thoracic vertebral bodies.  The neurosurgeon opined that it was not likely that the injury would result in any fractures of the bone.  The neurosurgeon opined that the initial injury was at least as likely as not to result in the formation of a pain generator site through the process of scar formation.  The neurosurgeon added, with the activation of the pain generators, the adjacent paraspinal muscles responded with pain and muscle spasm, which might recruit adjacent muscular groups in the paraspinal muscles.  The neurosurgeon indicated that this conclusion was affirmed by evidence recorded in the record, including the Veteran's October 1989 testimony; the December 1981 private orthopedic surgeon's opinion that the Veteran had sustained a musculo-ligamentous injury; the April 1988 private treatment record; the October 1988 private treatment record indicating the site of pain origination, factors in the initiation, and the aggravation of the Veteran's pain; and the January 2012 VA examination report, which included the notation that the flare-up of the pain which involved the cervical and upper thoracic spine as a single unified occurrence.  

The neurosurgeon noted that studies of pathophysiological development of degenerative disc disease had demonstrated that disc degeneration was related to a progressive impairment of the microvascular supply to the central portion of the disc called the nucleus.  The neurosurgeon explained that the nucleus, as the individual aged, underwent a metabolic change and became dehydrated.  The disc space subsequently underwent a collapse.  With the collapse, the weight bearing relationships between the adjacent vertebral bodies and their articular joints was altered.  This change resulted in the production of changes in the spine and its articular facet joints and disc end plates that were referred to as either cervical spondylosis or arthritis.  The neurosurgeon noted that this process could begin as early as the late 30's or early 40's years, and that by age 65, it was estimated that 90 percent of the individuals had X-ray evidence of that condition; however, not all of the individuals who had those X-ray findings became symptomatic, and other factors might have been operant in the development of symptoms.  The neurosurgeon noted that the evidence for the presence of the cervical spondylosis in the Veteran was recorded on several of the cervical spine X-rays and the cervical MRI.  The examiner concluded that the Veteran's original injury, the musculo-ligamentous injury was at least as likely as not the pathophysiological process that explained the symptoms and continuity of the symptoms that the Veteran experienced up to the approximate time of the onset of his right neck and arm pain.  The neurosurgeon determined that this injury heralded the onset of the symptomatic nerve root pain secondary to compression/irritation produced by stenosis of the nerve root exit zones from the cervical spine.  The neurologist also determined that since that time, the Veteran's symptoms were, at least as likely as not, to be the result of a combination of the identified musculo-ligamentous pathophysiology and the appearance of symptomatic cervical spondylosis facet disease, an age-related degenerative process, mediated neck pain.  

As for the Veteran's headaches, the neurosurgeon noted that in reviewing the mechanism of injury as reported by the Veteran, his head injury in service was a secondary impact, with the neck or upper thoracic spine being the primary point of impact.  The neurosurgeon observed that the records of the Veteran's treatment at the dispensary in March 1960 did not indicate the presence of any headache, and the separation physical examination in November 1960 did not include any symptoms of a headache or head injury.  The neurosurgeon noted that it would stand to reason that the Veteran would have reported his head injury during service, since he already had the upper spine injury documented at that time.  The neurosurgeon observed that the first appearance of headaches might have occurred approximately six months after his separation from service, when the Veteran reported that he sought chiropractic treatment for his neck pain and headaches.  The neurosurgeon clarified that it was not that the Veteran's report of headaches was fallacious, but that it appeared that there was little evidence available that could be relied upon to attribute the headaches to a head injury event.  The neurosurgeon noted that the chronology, as represented by the medical records, did not support the diagnosis of a posttraumatic head injury related headache, because there was no evidence in the medical records that the Veteran had sustained a head injury per se.  The neurosurgeon indicated that the descriptions of the Veteran's headaches as recorded in the various evaluations noted in the historical narrative appeared to indicate that his pain was primarily located in the posterior neck and upper thoracic spine, and it was described as either extending upward into the back of the head or terminating at the base of the skull.  The neurosurgeon noted that the description of the headaches, when considered in the context of the chronology of the headaches, and the symptom pattern as noted in the neck pain, indicates that it was more likely than not that the headaches were the result of a muscle contraction/spasm etiology.  The neurosurgeon observed that the symptoms were more likely than not to be related to an extension of the cervical/thoracic musculo-ligamentous pathology through the recruitment process of a longitudinal spreading of the muscle spasm and pain.  The neurosurgeon concluded that the headaches were not a separate issue, but were part of his thoracic muscular-ligamentous injury.  

In his conclusion, the neurosurgeon summarized that the evidence indicated that the Veteran had a chronic pain problem with his neck and upper thoracic spine that had its origin in service.  

The Board finds the service treatment records, VA and private treatment records, and VHA opinion to be highly probative as to the date of onset and etiology of the Veteran's residuals of a neck injury and headaches.  The treatment records were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Moreover, the VHA neurosurgeon's opinion was based on a thorough review of the clinical and lay record, and was more than adequately explained.  

The Board also finds that the VA examination and opinion reports have little or no evidentiary weight because they are inadequate for the reasons stated above.  The VHA neurosurgeon's opinion indicates that the Veteran's symptoms were, at least as likely as not, to be the result of a combination of the identified musculo-ligamentous pathophysiology and the appearance of symptomatic cervical spondylosis facet disease, an age-related degenerative process.  However, ultimately he concluded that the Veteran had sustained a musculoligamentous injury in service which had resulted in scar formation and resultant pain problems, and that the headaches were the result of a muscle contraction/spasm etiology.  Thus, the Board finds the evidence to be in equipoise.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for residuals of an upper back injury and for headaches have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


ORDER

Service connection for the residuals of an upper back injury, diagnosed as musculoligmentous thoracic spine disability with scar formation, is granted.  

Service connection for headaches is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


